DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 5/15/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  the Examiner recommends correcting claim 4 "…estimate the effective mass by estimating of the mass of the electrified vehicle…" to be corrected to read --…estimate the effective mass by estimating the mass of the electrified vehicle…--   
In addition to the correction of claim 4, the additional lines included between claims 14 and 15 are an unnecessary formatting and should be removed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
an energy recovery mechanism configured to apply a negative wheel torque… in claim 1
the energy recovery mechanism is configured to apply a negative torque… in claim 11
Because this claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations is as follows:
[0034] Further, in this embodiment, the motor 22 and the generator 24 cooperate as part of an energy recovery mechanism 49, which in this example is a regenerative braking system, in which both the motor 22 and the generator 24 can be employed as motors to output torque. For example, the motor 22 and the generator 24 can each output electrical power to recharge cells of the battery pack 14.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US-20140297147).
Regarding claim 1, Newman discloses an electrified vehicle (see at least Abstract), comprising: 
an energy recovery mechanism configured to apply a negative wheel torque up to a negative wheel torque threshold (see at least [0025] which indicates there is a regenerative braking zone and ; and 
a controller configured to selectively increase the negative wheel torque threshold based on a mass of the electrified vehicle (see at least [0026]).
Regarding claim 2, Newman teaches the electrified vehicle as recited in claim 1. Additionally, Newman discloses the mass of the electrified vehicle is an effective mass of the electrified vehicle (see at least [0022]-[0023]).
Regarding claim 3, Newman teaches the electrified vehicle as recited in claim 2. Additionally, Newman discloses the controller is configured to estimate the effective mass of the electrified vehicle (see at least [0023]).
Regarding claim 5, Newman teaches the electrified vehicle as recited in claim 3. Additionally, Newman discloses the controller is configured to increase the negative wheel torque applied by the energy recovery mechanism when an estimate of the effective mass of the electrified vehicle exceeds a predefined value (see at least [0026] where a vehicle mass that was “previously determined” will be interpreted as the original gross vehicle weight, allowing for the vehicle to have a baseline negative wheel torque to apply when the vehicle is operating at that determined mass).
Regarding claim 14, Newman teaches the electrified vehicle as recited in claim 1. Additionally, Newman discloses the electrified vehicle is a hybrid electric vehicle (see at least [0007]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Inoue et al. (US-20060287798; hereinafter Inoue)
Regarding claim 4, Newman teaches the electrified vehicle as recited in claim 3, wherein the controller is configured to estimate the effective mass by estimating of the mass of the electrified vehicle and estimating the mass of a load (see at least [0026])…
However, Newman does not disclose …a load towed by the electrified vehicle.
Inoue, in the same field of endeavor, teaches …a load towed by the electrified vehicle (see at least Abstract, Fig 1B, and [0084] lines 14-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the effective mass calculation of Newman to incorporate the mass of a towed load as taught by Inoue due to the significant increase in overall mass and therefore an increased dependence on the braking system and to be able to use the appropriate braking forces (see at least [0006]).
Regarding claim 7, Newman teaches the electrified vehicle as recited in claim 2, wherein the controller is configured to estimate the effective mass of the electrified vehicle (see at least [0023])…  
However, Newman does not disclose …comparing a negative wheel torque level to a level of deceleration of the electrified vehicle.
Inoue, in the same field of endeavor, teaches …comparing a negative wheel torque level to a level of deceleration of the electrified vehicle (see at least [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of effective mass as seen in Newman with wheel torque and deceleration as taught by Inoue due to the linear relationship shared between braking torque and deceleration, which rely on the mass of a vehicle and will vary as the vehicle’s mass changes from different load scenarios.  Adjusting the negative wheel torque to properly address a level of deceleration allows for the vehicle to apply the appropriate braking forces (see at least [0006], [0101], and Fig 12).
Regarding claim 8, Newman teaches the electrified vehicle as recited in claim 2.  However, Newman does not disclose when estimating the effective mass of the electrified vehicle, the controller considers whether a trailer is attached to the electrified vehicle.
Inoue, in the same field of endeavor, teaches when estimating the effective mass of the electrified vehicle, the controller considers whether a trailer is attached to the electrified vehicle (see at least [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle of Newman with the addition of a trailer and its mass as taught by Inoue when estimating an effective mass due to the relationship between mass and a required braking torque.  If the effective mass did not include the mass of the attached trailer, the vehicle’s unadjusted braking forces would not allow for the consistent levels of pedal force or deceleration that may be desired by an operator (see at least [0064]).
Regarding claim 9, Newman teaches the electrified vehicle as recited in claim 2, wherein the controller is configured to estimate the effective mass of the electrified vehicle (see at least [0023])…
However, Newman does not disclose …interpreting signals from at least one load sensor mounted to the electrified vehicle.  
	Inoue, in the same field of endeavor, teaches …interpreting signals from at least one load sensor mounted to the electrified vehicle (see at least [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle of Newman with a load sensor as taught by Inoue so that an effective mass of the vehicle can be calculated at a low cost with high reliability, based on the detected mass of a load (see at least [0113]).
Regarding claim 10, Newman teaches the electrified vehicle as recited in claim 1.  However, Newman does not disclose the negative wheel torque threshold is based on a predefined maximum deceleration rate of the electrified vehicle.  
Inoue, in the same field of endeavor, teaches the negative wheel torque threshold is based on a predefined maximum deceleration rate of the electrified vehicle (see at least [0100]-[0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque threshold of Newman with a maximum deceleration rate as taught by Inoue to avoid exceeding a maximum speed and applying an excessive amount of load on the vehicle’s generator (see at least [0100]).
Regarding claim 13, Newman teaches the electrified vehicle as recited in claim 1, further comprising a battery pack, wherein the controller is configured to … direct power from the energy recovery mechanism to the battery pack (see at least [0028]).
However, Newman does not specifically disclose that the controller selectively directs power from the energy recovery mechanism to the battery pack.
Inoue, in the same field of endeavor, teaches the controller selectively directs power from the energy recovery mechanism to the battery pack (see at least [0102] where the battery receives energy from the regenerative control until fully charged and then engine braking is used to slow the vehicle instead of regenerative braking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle of Newman with the selective changes in battery charging as taught by Inoue for the purpose of charging a battery when needed.  Different driving modes allow for an operator to choose when the battery is charged by regenerative braking (see at least [0091]). 

Claims 6, 11-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Minarcin et al. (US-20110251770; hereinafter Minarcin).
Regarding claim 6, Newman teaches the electrified vehicle as recited in claim 5.  However, Newman does not teach the predefined value is an equivalent test weight.
Minarcin, in the same field of endeavor, teaches the predefined value is an equivalent test weight (see at least [0042] and [0045] where the negative wheel torque increases with an increase in effective mass, that of which is specified by the manufacturer.  The linear relationship between is shown in Equation 1 of Minarcin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle of Newman to alter controls when an effective mass exceeds the equivalent test weight as shown in Minarcin for the continual refinement of braking control relative to an effective mass (see at least [0041]).
Regarding claim 11, Newman teaches the electrified vehicle as recited in claim 1.  However, Newman does not specifically disclose the energy recovery mechanism is configured to apply a negative torque to at least one wheel of the electrified vehicle.
Minarcin, in the same field of endeavor, teaches the energy recovery mechanism is configured to apply a negative torque to at least one wheel of the electrified vehicle (see at least [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy recovery system of an electrified vehicle of Newman with the detail of applying a negative torque to a wheel as taught by Minarcin for the benefit of inducing friction and converting kinetic energy into electrical energy (see at least [0032]-[0033]).
Regarding claim 12, Newman in view of Minarcin teach the electrified vehicle as recited in claim 11.  Minarcin additionally teaches the energy recovery mechanism is a regenerative braking system configured to selectively resist rotation of at least one wheel of the electrified vehicle (see at least [0032] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the regenerative braking system of Newman and Minarcin to selectively resist rotation as taught by Minarcin so that the proper amount of negative torque can be applied to a wheel and result in the maximum amount of regenerative braking torque (see at least [0047]-[0050]).
Regarding claim 15, Newman in view of Minarcin teach the analogous material of that in claim 1 and claim 11 as recited in the instant claim.
Regarding claim 16, Newman in view of Minarcin teach the analogous material of that in claim 5 as recited in the instant claim.
Regarding claim 17, Newman in view of Minarcin and further in view of Inoue teach the analogous material of that in claim 7 as recited in the instant claim.
Regarding claim 18, Newman in view of Minarcin and further in view of Inoue teach the analogous material of that in claim 8 as recited in the instant claim.
Regarding claim 19, Newman in view of Minarcin teach the analogous material of that in claim 6 as recited in the instant claim.
Regarding claim 20, Newman in view of Minarcin teach the analogous material of that in claim 14 as recited in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                         
6/17/2021